DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/21/2020, 7/23/2021, 7/23/2021, and 1/4/2022 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
	Restriction/Election of Species
Applicant's election without traverse of Species II,(Claims 1-9 and 11-20) in the reply filed on 2/21/2022 is acknowledged and is made FINAL.
Status of Application
Claims 1-20 are pending. Claim 10 is withdrawn from examination. Claims 1, 17, and 19 are the independent claims. This Non-Final action is in response to the “Election of Species” received on 2/21/2022.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claim limitations 19-20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “detector” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 19-20 all recite a detector “configured to” receive signals. In the specification, the corresponding structure found was “the detector (e.g., an antenna)” [Specification, ¶ 0020]. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-18 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites, receiving, determining, and transmitting data.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform the receiving, determining, and transmitting data steps. The processing circuit in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, determining, and transmitting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
Dependent claim(s) 4-9 and 11-16 and 18 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1 and 17.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle as stated in Claims 2 and 3. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 101-Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent 10,685,510. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims contain “wherein the processing circuit is configured to determine whether a respective piece of equipment of the inventory of equipment is meant to be stored on the vehicle, and wherein the readiness report provides an indication that it is unnecessary for the respective piece of equipment to be present on the vehicle if the respective piece of equipment is not meant to be stored on the vehicle.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 11-13, 17, and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Pillar et al. (United States Patent Publication 2003/0158635).
With respect to Claim 1: Pillar discloses “A vehicle readiness system comprising” [Pillar, ¶ 0182-0190, 0210, 0407-0413 and Figures 34-35, 39-40, and 55]; 

“receive inventory data regarding an inventory of equipment present on the vehicle” [Pillar, ¶ 0093, 0182-0190, 0210, 0407-0413 and Figures 34-35, 39-40, and 55]; 
“receive inspection data regarding a condition of an inspection point on the vehicle” [Pillar, ¶ 0093, 0182-0190, 0210, 0407-0414 and Figures 34-35, 39-40, and 55]; 
“determine a readiness score for the vehicle based on the subsystem diagnostic data, the inventory data, and the inspection data” [Pillar, ¶ 0093, 0182-0190, 0210, 0407-0414 and Figures 34-35, 39-40, and 55]; 
“and transmit a readiness report based on the readiness score, the subsystem diagnostic data, the inventory data, and the inspection data to at least one of a display device of the vehicle or a user device separate from the vehicle” [Pillar, ¶ 0093, 0182-0190, 0210, 0407-0414 and Figures 34-35, 39-40, and 5].
                                           Office Note: Claim Construction
Claim language reciting an alternative format presents the Office with a choice of examining either alternative presented, but not both. In the current instance, “display device of the vehicle” or “use device separate from the vehicle”. Thus all claims that depend on the alternative not examined claim limitations are withdrawn from consideration, for example Claim 3 is in regards to the user device. Appropriate action is required.

With respect to Claim 3: Pillar discloses “The vehicle readiness system of Claim 1, further comprising a communications interface configured to: receive a connection request including access credentials from the user device” [Pillar, ¶ 0381-0382 and 0406]; 
“and establish a secure connection with the user device in response to receiving the connection request” [Pillar, ¶ 0381-0382 and 0406].
With respect to Claim 4: Pillar discloses “The vehicle readiness system of Claim 1, wherein the subsystem diagnostic data is received from a sensor associated with the subsystem” [Pillar, ¶ 0093, 0182-0190, 0210, 0407-0414 and Figures 34-35, 39-40, and 55].
With respect to Claim 5: Pillar discloses “The vehicle readiness system of Claim 4, further comprising the sensor” [Pillar, ¶ 0093, 0182-0190, 0210, 0407-0414 and Figures 34-35, 39-40, and 55].
With respect to Claim 6: Pillar discloses “The vehicle readiness system of Claim 5, further comprising the vehicle including the subsystem” [Pillar, ¶ 0093, 0182-0190, 0210, 0407-0414 and Figures 34-35, 39-40, and 55].
With respect to Claim 7: Pillar discloses “The vehicle readiness system of Claim 6, wherein the subsystem includes at least one of a transmission, a braking system, a lighting system, a generator, a water pump system, a foam system, a water tank, a foam tank, a transmission system, or a tire inflation system” [Pillar, ¶ 0093, 0182-0190, 0210, 0407-0414 and Figures 34-35, 39-40, and 55].
Claim 9: Pillar discloses “The vehicle readiness system of Claim 1, wherein the processing circuit is configured to determine the readiness score at least in part based on the inventory of equipment present of the vehicle relative to a predetermined inventory list for the vehicle” [Pillar, ¶ 0093, 0182-0190, 0210, 0407-0414 and Figures 34-35, 39-40, and 55].
With respect to Claim 11: Pillar discloses “The vehicle readiness system of Claim 9, wherein the inventory data is received from a detector configured to receive signals from equipment of the inventory of equipment present on the vehicle” [Pillar, ¶ 0093, 0182-0190, 0210, 0407-0414 and Figures 34-35, 39-40, and 55].
With respect to Claim 12: Pillar discloses “The vehicle readiness system of Claim 11, further comprising the detector” [Pillar, ¶ 0093, 0182-0190, 0210, 0407-0414 and Figures 34-35, 39-40, and 55].
With respect to Claim 13: Pillar discloses “The vehicle readiness system of Claim 11, wherein the processing circuit is configured to determine a current location of a respective piece of equipment of the equipment based on the signal received by the detector” [Pillar, ¶ 0093, 0182-0190, 0210, 0407-0414 and Figures 34-35, 39-40, and 55], where the water or fluids are determined to be equipment and their location is a level.
With respect to Claim 17: all limitations have been examined with respect to the system in claims 1-7, 9, and 11-13. The vehicle taught/disclosed in claim 17 can clearly perform on the system of claims 1-7, 9, and 11-13. Therefore claim 17 is rejected under the same rationale.
Claim 19: all limitations have been examined with respect to the system in claims 1-7, 9, and 11-13. The vehicle taught/disclosed in claim 19 can clearly perform on the system of claims 1-7, 9, and 11-13. Therefore claim 19 is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 2, 14, and 18 are rejected under 35 USC 103 as being unpatentable over Pillar et al. (United States Patent Publication 2003/0158635) in view Burch et al. (United States Patent Publication 2014/0240125).
With respect to Claim 2: While Pillar discloses “The vehicle readiness system of Claim 1, wherein the processing circuit is configured to: compare the readiness score to a threshold” [Pillar, ¶ 0407-0414 and Figure 55]; 
“and enter the vehicle into an unready mode until the readiness score is improved to exceed the threshold or (ii) valid override credentials are received via the at least one of the display device or the user device” [Pillar, ¶ 0407-0414 and Figure 55];
Pillar does not specifically state preventing the use of the vehicle.
	Burch, which is also a tool location system teaches “an unready mode that prevents operation” [Burch, ¶ 0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Burch into the invention of Pillar to not only include putting items in unready or different modes as Pillar discloses but also prevent the use in different modes as taught by Burch with a motivation of creating a more robust system that not only displays but controls items based on modes. Additionally, the claimed invention 
With respect to Claim 14: Pillar discloses measuring vehicle readiness and fluid levels, Pillar does not specifically state equipment locations.
Burch, which is also a tool location system teaches “The vehicle readiness system of Claim 13, wherein the processing circuit is configured to determine whether the respective piece of equipment is misplaced on the vehicle based on the current location of the respective piece of equipment and a predetermined location for the respective piece of equipment, and wherein the readiness report provides an indication that the respective piece of equipment is misplaced, the current location of the respective piece of equipment, and the predetermined location for the respective piece of equipment” [Burch, ¶ 0061-0067 and Figures 5a-5b].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Burch into the invention of Pillar to not only located item levels and create a report as Pillar discloses but also to measure the real location of tools, supposed location of the tools and a report for the tools as taught by Burch with a motivation of creating a more robust system that accounts for tools locations and geofence technology and can automatically send out reports. Additionally, the claimed 
With respect to Claim 18: Pillar discloses measuring vehicle readiness and fluid levels, Pillar does not specifically state equipment locations.
Burch, which is also a tool location system teaches “The vehicle readiness system of Claim 17, wherein the inspection data includes an inspection notification signal transmitted by the user device in response to an identifier on a piece of equipment of the inventory of equipment associated with the vehicle being scanned by or entered into the user device” [Burch, ¶ 0061-0067 and Figures 5a-5b].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Burch into the invention of Pillar to not only located item levels and create a report as Pillar discloses but also to measure the real location of tools, supposed location of the tools and a report for the tools as taught by Burch with a motivation of creating a more robust system that accounts for tools locations and geofence technology and can automatically send out reports. Additionally, the claimed invention is merely a combination of old, well known elements item control based on modes and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before .
Claims 15-16 and 20 are rejected under 35 USC 103 as being unpatentable over Pillar et al. (United States Patent Publication 2003/0158635) in view Brauer et al. (United States Patent Publication 2013/0158777).
With respect to Claim 15: Pillar discloses “The vehicle readiness system of Claim 1, wherein the inspection data is receive” [Pillar, ¶ 0093, 0182-0190, 0210, 0407-0414 and Figures 34-35, 39-40, and 55]; 
Pillar does not specifically state how inspections can be carried out.
Brauer, which is also a vehicle inspection system teaches “wherein the inspection data is received from an audit device” [Brauer, ¶ 0011-0014]; 
“based on an indication provided to the audit device regarding the condition of the inspection point on the vehicle” [Brauer, ¶ 0011-0014]; 
“and wherein the audit device is the user device or the audit device is not the user device” [Brauer, ¶ 0011-0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brauer into the invention of Pillar to not only inspect a vehicle and create a report of a vehicle as Pillar discloses but also to use a hand held device to inspect parts of the vehicle for the report as taught by Brauer with a motivation of creating a more robust system that can combine inspection data from multiple locations to a single report [Brauer, ¶ 0011]. Additionally, the claimed invention is merely a 
With respect to Claim 16: Pillar discloses “The vehicle readiness system of Claim 1, wherein the inspection data is receive” [Pillar, ¶ 0093, 0182-0190, 0210, 0407-0414 and Figures 34-35, 39-40, and 55]; 
Pillar does not specifically state how inspections can be carried out.
Brauer, which is also a vehicle inspection system teaches “further comprising a database configured to store an inspection instruction dataset associated with the inspection point” [Brauer, ¶ 0011-0014]; 
“wherein the database facilitates accessing the inspection instruction dataset with the audit device to provide a user with inspection instructions regarding assessing the inspection point” [Brauer, ¶ 0011-0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brauer into the invention of Pillar to not only inspect a vehicle and create a report of a vehicle as Pillar discloses but also to use a hand held device to inspect parts of the vehicle for the report as taught by Brauer with a motivation of creating a more robust system that can combine inspection data from multiple locations to a single report [Brauer, ¶ 0011]. Additionally, the claimed invention is merely a combination of old, well known elements item control based on modes and in the 
With respect to Claim 20: all limitations have been examined with respect to the system in claims 15-16. The vehicle taught/disclosed in claim 20 can clearly perform on the system of claims 15-16. Therefore claim 20 is rejected under the same rationale.
Claim Objections
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669